Appeal from an order of the Supreme Court, Chemung County, granted February 4, 1952, dismissing a writ of habeas corpus and remanding the relator to the custody of the Sheriff. The relator was arrested on January 17, 1952, on a warrant issued pursuant to section 842 of the Code of Criminal Procedure, charging the relator with being a fugitive from justice from the State of Pennsylvania. It appeared that a warrant had been issued in Pennsylvania charging the relator with the crime of felonious assault and robbery of the person. The relator was committed to the county jail by the County Judge of Chemung County, pursuant to section 844 of the Code of Criminal Procedure, for a period of not to exceed thirty days, pending the receipt of a warrant of the Governor on a requisition from Pennsylvania. The relator sued out a writ of habeas corpus on January 22, 1952, and upon the return of the writ, a hearing was held, at the conclusion of which the writ was dismissed and the relator remanded to custody. The only question that could be raised upon the writ of habeas corpus was whether a commitment had been properly made pursuant to section 844 of the Code of Criminal Procedure pending the receipt of a warrant of the Governor on a requisition from Pennsylvania. The court below correctly held that this commitment had been properly made. There was ample proof identifying the relator as the person charged with the crime in Pennsylvania and establishing that he was in Pennsylvania at the time of the commission of the crime. The record upon this appeal is incomplete and unsatisfactory in several respects; it does not contain any copy of the order appealed from; it does not contain a copy either of the New York warrant or the Pennsylvania warrant, although they are referred to in the record and briefs. We are not advised as to the subsequent course of the proceedings and no explanation is offered of the long delay in bringing the appeal on for argument. Order appealed from unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ.